Citation Nr: 1023227	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to service connection for head scars.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1994 to January 1997.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court) by an Order 
endorsing a Joint Motion for Remand (Joint Motion) by the 
parties.  

The case was originally before the Board on appeal from a 
February 2003 rating decision of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2006, a hearing was held at the Seattle RO before a 
Decision Review Officer; a transcript of the hearing is 
associated with the claims file.  In May 2007, the a Travel 
Board hearing was held before a Veterans Law Judge (VLJ).  A 
transcript of that hearing is likewise associated with the 
claims file.  In December 2007 the Board issued a decision 
denying the claims on appeal.  The Veteran appealed those 
determinations to the Court, resulting in the Joint Motion 
that was endorsed by the November 2008 Court Order.  

In April 2010, the Board informed the appellant that the 
Veterans Law Judge who conducted the May 2007 hearing is no 
longer with the Board, and offered him the opportunity for a 
hearing before another VLJ.  In correspondence received in 
June 2010, the Veteran indicated he desired a videoconference 
hearing.  

The appeal is being REMANDED to the RO.  VA will notify the 
appellant and his attorney if further action on his part is 
required.





REMAND

As was noted above the Veteran has requested the opportunity 
to testify at a videoconference hearing held before a VLJ who 
will decide his case.  As he is entitled to such hearing (See 
38 U.S.C.A. § 7107(d)), and because videoconference hearings 
are scheduled by the RO, this matter must be remanded to the 
RO for such purpose.  38 C.F.R. § 20.707.  

The Board notes that the Joint Motion instructed that certain 
evidentiary development was necessary, and that the Court's 
endorsement of the Joint Motion makes such instructions "the 
law of the case".  However, because the scope of the 
development sought may be affected by the hearing 
proceedings, it would be premature for the Board to proceed 
with such development at this time, and action on the Joint 
Motion/Court Order mandates is deferred pending the hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing in connection with 
this appeal.  A copy of the notice 
provided to the Veteran of the scheduled 
hearing should be placed in the record.  
Thereafter, the case should be processed 
in accordance with established appellate 
procedure.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

